251 F.2d 869
Bruno SKIRMONT, Appellant,v.The SHERIFF, COOK COUNTY, ILLINOIS; The Sheriff,Leavenworth, Kansas, Carl F. Zarter, Appellees.
No. 5761.
United States Court of Appeals Tenth Circuit.
Jan. 22, 1958.

No appearance for appellant.
E. Edward Johnson, Topeka, Kan.  (William C. Farmer, U.S. Atty., Topeka, Kan., was with him on the brief), for appellee, Carl F. Zarter.
Before MURRAH, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
The petitioner, an inmate of the Federal Penitentiary at Leavenworth, Kansas, under an admittedly valid and subsisting sentence and judgment of the District Court of the Southern District of Texas, attacks the validity of detainers lodged with the respondent, Sheriff of Leavenworth, Kansas, by the Sheriff of Cook County, Illinois, under judgments and sentence by the Superior Court of Cook County.  Inasmuch as the petitioner is now confined in the Federal Penitentiary under a valid and unexpired judgment of a federal court, it is conclusively sufficient to say that he is not legally entitled to the relief sought here.  The judgment of the trial court is affirmed.